Citation Nr: 0430335	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-11 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement for service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk







INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in October 2004, was granted by the 
Board on October 20, 2004, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of arthritis of the 
right knee.

2.  The competent medical records reveal treatment for knee 
disorders beginning in 1988.

3.  The veteran reports injuring his right knee during 
paratrooper training during service.  Service records confirm 
that he attended parachute school during service.

4.  The competent medical records reveal that there is a 
causal relationship between the veteran's service and his 
current disability.


CONCLUSION OF LAW

A right knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim for service 
connection for degenerative joint disease, arthritis, of the 
right knee.  This is so because the Board is taking action 
favorable to the veteran by granting service connection; a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Service Connection

The veteran claims entitlement to service connection for an 
impairment of the right knee.  He claims that he incurred 
degenerative joint disease of the right knee as a result of 
injuries during service.  Specifically, he claims that his 
knee was injured during service during paratrooper training 
and as a result of the paratrooper jumps he completed.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was in 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303.  
Establishing service connection for a disability which has 
not been clearly shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a knee disorder during 
service; (2) whether he has a current diagnosis of a knee 
disorder; and, if so, (3) whether the current disability is 
etiologically related to the knee disorder incurred while in 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issue on appeal because it 
involves questions of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The veteran's service medical records contain entrance and 
separation examination reports.  In June 1946, a separation 
examination of the veteran was conducted.  The report noted 
that the veteran injured his chest and back during service 
and had experienced occasional chest pain.  However, no other 
musculoskeletal disorders were found.

A December 1988 referral letter noted a possible migratory 
arthritic condition.  The veteran stated to the referring 
physician that he experienced multiple aches and knee pain.  
In October 1990, the veteran underwent an arthroscopic 
partial right medial meniscectomy, or arthroscopic surgery on 
his right knee, at a private medical center.  Review of the 
operative report from this procedure reveals that the 
posterior third of the medial meniscus was completely 
missing, and there was evidence of erosion of the medial 
collateral ligament.  

In October 1994, the veteran was seen by a private physician 
for increased pain resulting from the progressively worsening 
arthritis in his right knee.  The medical record reveals that 
the veteran's range of motion had decreased.  X-rays showed a 
complete loss of the medial joint height, further subluxation 
of the tibia from under the femur, and development of a 
likely popliteal cyst.  The private physician's diagnosis was 
rapidly progressing degenerative arthritis of the right knee 
and second popliteal cyst.

In his February 1998 claim for service connection for his 
right knee condition, the veteran stated that in 1946 he was 
treated at a field first aid station for an injury he 
incurred during a paratroop jump.  The veteran also stated 
that he was privately treated for the same knee condition in 
1947.

In his May 1998 VA authorization for release of records, the 
veteran states that he had additional treatment for his right 
knee condition in 1947, surgery in 1990, treatment from 
September 1994 to November 1994 at a private orthopedic 
practice, and treatment from 1990 to 1998 with a private 
physician.

A VA joints examination of the veteran was conducted in May 
1998.  The veteran stated that he had injured his knee in 
service by falling on it while on patrol.  At that time, 
there was no medical care available.  The veteran also 
reported that he was seen at a first aid station 
approximately one month after the injury and his knee was 
wrapped in an Ace bandage.  The examiner noted that the 
veteran had been diagnosed with degenerative joint disease of 
the right knee and underwent arthroscopic surgery in 1990.  
Since 1990, he had cortisone injections to his right knee 
twice a year, wore a brace, and applied topical applications 
as needed.

The joints examination showed that the veteran's right knee 
was swollen, and had a laterally deviated genu varum defect 
of the right tibia.  The examiner's diagnosis was 
degenerative arthritis of the right knee, and post status 
arthroscopic surgery of the right knee in 1990 with 
debridement of cartilage.

X-rays were ordered in conjunction with the joints 
examination.  The reviewing radiologist remarked that there 
was hypertropic spurring of the right knee joint space 
medially, and that there was medially marked narrowing of the 
right knee medially.  The radiologist's diagnosis was 
degenerative moderate arthritic changes of the right knee 
joint.

A private medical record dated April 1999, found crepitation 
adjacent to the medial joint line and in the patella femoral 
articulation.  The examiner concluded that "[g]iven the 
condition that the patient served as a paratrooper I believe 
that it is [at] least possible that the current condition of 
osteoarthritis of both knees may be causally related to this 
activity."

In December 1999, a hearing was held before the RO.  At this 
hearing, the veteran testified that he initially injured his 
right knee during paratrooper training in 1945, and went to 
sick call.  At that time, the medical personnel wrapped up 
his knee and put an Ace bandage on it.  The veteran then 
testified that he re-injured the right knee again during a 
jump in June of that year. He also testified that he was 
never given a proper separation exam.

In March 2000, the veteran requested a new hearing due to his 
assertion that the transcription of the December 1999 hearing 
was of poor quality.  In January 2004, a new hearing was 
scheduled.  In March 2004, the veteran cancelled the new 
hearing and submitted an annotated copy of the December 1999 
hearing transcript to better reflect his memory of the 
hearing. 

The evidence supports a grant of service connection for right 
knee disorder.  The veteran has stated that he injured his 
right knee in service, both during his parachute training and 
during an active mission.  The service records confirm that 
the veteran served as a paratrooper.  Despite there being no 
record of the injury during service, the Board accepts as 
sufficient proof the veteran's lay statements as to injuries 
to his right knee in service, coupled with the confirmation 
of the circumstances of his service, and thus resolves any 
reasonable doubt in favor of the veteran.  The account of the 
in-service injury is presumed credible.  38 U.S.C.A. 
§ 1154(b).

The competent medical records, especially the May 1998 VA 
joints examination, reveal that the veteran has a current 
diagnosis of arthritis of the right knee.  Finally, the 
medical records also reveal a medical opinion which links the 
veteran's current right knee diagnosis to the injury he 
reports having while in service.  The three elements needed 
to prove a service connection have been established.  Thus, 
the veteran's claim for service connection must be granted.


ORDER

Service connection for arthritis of the right knee is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



